Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 1 of 46
                                                                                          Exponent
                                                                                          23445 N 19 t h Ave,
                                                                                          Phoenix, AZ 85027

                                                                                          telephone 623-582-6949
                                                                                          facsimile 623-581-8814
                                                                                          www.exponent.com


   Mr. Bob Rudock
   Bowman and Brooke LLP
   Two Alhambra Plaza, Suite 800
   Coral Gables, Florida 33134

   Re: Monserratt/Riley v. Tesla


   Dear Mr. Rudock,


   1.          At the request of Bowman and Brooke, (“Client”), Exponent Inc. (“Exponent”) provided
   technical services and opinions relating to the matter of James B. Riley v. Tesla Motors Inc., United
   States District Court Southern District of Florida, Case No. 20-cv-60517-Smith/Valle and the
   matter of Edgar Monserratt v. Tesla, Inc., In the Circuit Court of the 17th Judicial Circuit in and
   for Broward County, Florida, Case No. CACE-19-000422. Exponent investigated specific issues
   relevant to this matter as requested by the Client. The opinions and comments formulated during
   this assessment are based on observations and information available at the time of the
   investigation.
   2.          The findings presented herein are made to a reasonable degree of scientific certainty. I
   have made every effort to accurately and completely investigate all areas of concern identified
   during our investigation. I reserve the right to supplement this report if and when new information
   becomes available after this report is signed, including, but not limited to, additional discovery or
   documents, opinions of the court, and the opinions and testimony of other experts in this case. I
   reserve the right to respond to any opinions offered by other experts and to any testimony offered
   at trial. In addition, I reserve the right to create graphics or demonstratives to support my opinions
   at trial.
   A.          INTRODUCTION
   3.          I am a salaried employee of Exponent, Inc. (“Exponent”). Exponent charges $535 per hour
   for my time plus expenses for work performed in connection with this project. I have received no
   additional compensation for work in this case, and my compensation does not depend upon the
   contents of this report, any testimony I may provide, or the ultimate outcome of the case.
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 2 of 46




   4.        Exponent is an engineering and science consulting firm headquartered at 149
   Commonwealth Drive, Menlo Park, California 94025. I am a Principal Engineer in Exponent’s
   Electrical Engineer and Computer Science Practice. I am based in Exponent’s Phoenix, Arizona
   office.
   5.        I was asked by counsel to review the available documentation in this matter and also
   respond to the opinions put forward by Dr. Ralph E. White (Dr. White) and Dr. Peter B. Sunderland
   (Dr. Sunderland) and Dr. Stanislav I. Stoliarov (Dr. Stoliarov). As part of my analysis, I have
   inspected the subject 2014 Tesla Model S vehicle (subject vehicle) and its Lithium-ion (Li-ion)
   battery 1 (subject battery), inspected an exemplar battery for a 2014 Tesla Model S vehicle
   (exemplar vehicle), analyzed and disassembled a Li-ion cell from the subject battery, reviewed the
   available technical information, test reports and other documentation for the 2014 Tesla Model S
   Li-ion battery, reviewed the report prepared by Dr. White and the expert witness disclosures of Dr.
   Sunderland and Dr. Stoliarov, reviewed the disclosure statements of the various parties in this
   matters etc. Appendix B provides a list of documents that I have reviewed in this matter.
   B.        QUALIFICATIONS AND EXPERIENCE
   6.        An overview of my relevant experience is included herein, along with a more detailed
   curriculum vitae attached hereto in Appendix A.
   7.        I received my Bachelor’s degree in Electronics and Communications Engineering from the
   University of Canberra, Australia in 2001 and my Master’s degree in Electrical and Computer
   Engineering from Purdue University in 2003.
   8.        Since 2004, I have been employed at Exponent, Inc. (“Exponent”), an engineering
   consulting firm that specializes in the analysis and prevention of failures and accidents. I am a
   Principal Engineer in Exponent’s Electrical Engineering and Computer Science Practice. I am
   based in Exponent’s Phoenix, Arizona office.
   9.        I am a Registered Professional Electrical Engineer in the State of Arizona, License 47547.
   10.       I specialize in battery systems and have worked extensively on a wide array of Lithium-
   ion (Li-ion) battery systems for a variety of applications and industries. My work on these battery
   systems includes review and analysis of battery specifications, testing and verification of prototype
   battery systems, design reviews and risk analysis of new battery systems to evaluate the potential



   1
             The term battery and battery pack are interchangeably used in the report.

                                                                                                      2
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 3 of 46




   for field failure and safety issues, reliability test planning and evaluation, and field failure analysis
   of commercial battery systems. I have also conducted in-depth evaluations of Li-ion battery
   vendors to determine their ability to produce battery systems with the required quality, reliability
   and safety on an ongoing basis.
   11.       I have authored several publications on Li-ion battery systems, including:
                        •   A. Arora et al., Lithium-ion Battery Failures in Consumer Electronics, Artech
                            House, Publishing, Norwood, MA, May 2019
                        •   A. Arora et al., Safety of lithium-ion batteries for hybrid electric vehicles. In:
                            Electric and Hybrid Vehicles, Power Sources, Models, Sustainability,
                            Infrastructure and the Market, Elsevier B.V., UK, 2010, pp. 463-491.
                        •   A. Arora et al., Predicting the life of Li-ion batteries using the Arrhenius
                            Model. Battcon Nashville, TN, 2018.
                        •   Arora A, Lele S, Functional Safety & Li-ion Batteries. Battcon Orlando, FL,
                            2019
   12.       I have also conducted tutorials and given presentations on battery systems at some of the
   most respected symposiums in the industry. For example, I conducted a half-day tutorial titled
   Energy storage for BEVs: An engineering perspective” at the IEEE Transportation Electrification
   Conference and Expo (ITEC) in Dearborn, MI in 2013. I also conducted a seminar titled “Design
   Considerations for Large Format Lithium-ion Battery Systems” at the IEEE Conversion Congress
   & Exposition in in 2020.
   13.       My curriculum vitae, which lists my other publications and presentations and provides
   additional information regarding my qualifications, is attached as Exhibit A.
   C.        SUMMARY OF OPINIONS
   14.       Although a summary of my opinions is provided below, these should be considered in
   conjunction with the entirety of this report.
   15.       The 2014 Model S vehicle battery is designed with a number of features to prevent cell
   thermal runway propagation. These include:
                i.      An air gap between the vertically stacked cells.
               ii.      A thermal barrier comprised of woven fiberglass, Type E, PTFE coated that isolates
                        the cells from each other.



                                                                                                            3
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 4 of 46




              iii.      A fiberfrax (a non-woven ceramic) material between cells on opposite sides of the
                        cooling tubes.
              iv.       Sheets of mica that sandwich each of the battery’s 16 modules.
               v.       A ceramic heat blanket that is installed over the battery enclosure and is sandwiched
                        between the battery and the vehicle.
   16.       The Panasonic cells used in the 2014 Model S battery are equipped with a current interrupt
   device (CID) and also protected by wirebond fuses attached to both the positive and negative
   terminals of the cell. The cells comply with UN 38.3 requirements and are certified to UL 1642.
   17.       The 2014 Tesla Model S is designed and manufactured to meet all FMVSS crash test
   requirements. FMVSS and NCAP tests performed on the Model S vehicle did not result in thermal
   runaway of the vehicle’s battery pack. The subject vehicle’s battery pack also complies with UN
   Regulation UNR-100.
   18.       The observed damage to the subject battery pack enclosure was a result of the vehicle
   experiencing a series of impacts to the same region of the vehicle with several of these impacts at
   a speed over approximately 80 mph. The series of severe impacts at the excessive speed resulted
   in a crushing of some cells in selected modules of the subject battery pack. However, thermal
   runaway propagation was not observed in the subject battery pack after the incident.
   19.       The opinions reached by Dr. White in his report are incorrect. Dr. White has provided no
   analysis or other backup data for several of his opinions which appear to be based on a review of
   some YouTube videos.
   20.       Dr. White provides three reasons for his opinion that the battery pack in the subject vehicle
   is “not safe”. 2 None of the three reasons are relevant to the subject battery pack. Contrary to Dr.
   White’s statements, the Panasonic Li-ion cells used in the subject battery:
                i.      do incorporate both a CID and have over-current protection provided by wirebond
                        fuses attached to both the positive and negative terminal of the cells;
               ii.      do not have cell enclosures that are thinner that cell enclosures in cylindrical cells
                        from other manufacturers;
              iii.      are protected against cell thermal runaway propagation by a heat barrier in each
                        module.



   2
             Expert report of Dr. Ralph E. White, page 19

                                                                                                            4
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 5 of 46




   21.       The identical disclosures of Dr. Sunderland and Dr. Stoliarov demonstrates their complete
   lack of understanding of the design of the subject battery pack. All the design features that the
   two experts opine should have been incorporated in the subject battery pack were part of the design
   and assembly of the subject battery pack.
   D.        BACKGROUND INFORMATION
   22.       At approximately 6:46 pm on Tuesday, May 18, 2018, Mr. Barrett Riley (Mr. Riley) who
   was driving a 2014 Tesla Model S vehicle (subject vehicle) lost control of the vehicle resulting in
   the vehicle being exposed to a series of impacts to the same region of the vehicle with several of
   these impacts at a speed over approximately 80 mph. According to available information, the
   crash occurred on Seabreeze Boulevard, Fort Lauderdale, Florida where the posted speed limit was
   30 mph. The vehicle was traveling at 116 mph approximately three seconds before the crash and
   at 108 mph approximately two seconds before the crash. 3
   23.       The subject vehicle is a 2014 Tesla Model S with model code P85D. The subject vehicle
   was equipped with an 85 kWh Li-ion battery. The battery located beneath the floor of the car body
   is designed with 16 battery modules and a compartment for the battery management system
   (BMS). Each battery module contains 444 cylindrical Li-ion cells configured in a 74 parallel 6
   series configuration (74P6S).
   24.       The term Li-ion refers to a family of battery chemistries. At a high level, a Li-ion cell is a
   cell in which the negative electrode (anode) and the positive electrode (cathode) materials serve as
   a host for lithium ions. The many advantages of Li-ion cells are well documented in the literature
   and billions of these cells are used in a wide variety of applications today ranging from portable
   consumer electronic devices to electric vehicles to large scale grid based energy storage systems.
   25.       Figure 1 shows a schematic of a Li-ion cell. In a Li-ion cell, alternating layers of anode
   and cathode materials are separated by a porous film (separator). An electrolyte provides the media
   for the transport of lithium ions. A common variant of Li-ion cells use a graphite based negative
   electrode and a lithium metal oxide based positive electrode. The cells also consist of an
   electrolyte which in a Li-ion cell is an organic solvent with a dissolved lithium salt. The Li-ion




   3
             NTSB Preliminary Report, HWY18FH013, page 2

                                                                                                         5
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 6 of 46




   cells used in the subject battery have a lithium transition metal oxidate based positive electrode
   and a carbon based negative electrode. 4




         Figure 1: Li-ion Cell Components


   26.       The active materials in a Li-ion cell operate in an intercalation process where the lithium
   ions are reversibly inserted and removed from the electrodes during operation while no significant
   change occurs to the structure of the host (i.e. the electrodes during operation). Lithium ions move
   from the positive to the negative electrode when a Li-ion cell is being charged. The transfer is
   reversed as the cell is discharged.
   27.       Li-ion cells come in a variety of different form factors. Prismatic, cylindrical and pouch
   cells are the common configurations of Li-ion cells. All three cell form factors are commonly used
   in automotive applications. As an example, Figure 2 5 shows the traction battery of a 2017
   Chevrolet Bolt that is equipped with 252 ‘pouch’ type Li-ion cells while Figure 3 shows the
   traction battery of a 2018 BMW i8 6 vehicle equipped with prismatic type Li-ion cells.




   4
             Defendant, Tesla, Inc. d/b/a Tesla Florida, Inc.’s Notice of Service of Supplemental Responses to
   Plaintiff’s Third Set of Interrogatories, page 2
   5
             https://www.youtube.com/watch?v=ssU2mjiNi_Q
   6
             http://autoworld.com.my/news/2018/09/19/bmw-i8-roadster-launched-at-cepsi-2018-in-malaysia/

                                                                                                                 6
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 7 of 46




   Figure 2: A 2017 Chevrolet Bolt Li-ion traction battery with polymer cells.




   Figure 3: A 2018 BMW i8 traction battery with prismatic cells.


   28.       The subject vehicle’s Li-ion battery was designed with 7104 cylindrical Li-ion cells.



                                                                                                     7
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 8 of 46




   29.       Cylindrical cells are typically referred to by their dimensions, for e.g., an 18650 cell refers
   to a cell that has a diameter of 18 mm and a length of 65 mm. Usually the metal can is the negative
   terminal of the cell with the positive terminal and vent at one end. Cylindrical cells use a single
   “jelly-roll” of electrodes and separator.




   Figure 4 Profile view and cap of a commercially available cylindrical cell


   30.       Figure 4 shows a commercially available 18650 cell (left) and its top cap (right).
   Cylindrical Li-ion cells come in sizes up to 200 Ah. Although 18650 cylindrical cells are the most
   commonly used type of cylindrical Li-ion cells, cylindrical cells are available in various sizes and
   are often packaged in the form of a battery pack for larger devices.
   31.        The cylindrical Li-ion cells in the subject vehicle were designed and manufactured by
   Panasonic. The model number NCR18650BB cells were rated for a nominal capacity of 3.18 Ah. 7
   The cells comply with the UN38.3 standard and are also UL 1642 certified. 8 According to the cell
   datasheet, the NCR18650BB cells “consists of the positive electrode plate, negative electrode
   plate, separator, electrolyte, case and assembled sealing cap. The assembled sealing cap houses
   the positive electrode terminal, current shut off mechanism and explosion-proof safety valve
   element”. 9 Figure 5 shows a CT scan slice of one of the Li-ion cells from the subject battery. The
   cells in the subject battery were designed with a safety vent and a current interrupt device (CID)
   which disables the cell and prevents it from being charged if the cell internal pressure increases
   beyond a certain threshold.




   7
             TESLA-00006316
   8
             TESLA-00003815, TESLA-00006316, UL File Number MH12210
   (https://iq.ulprospector.com/en/profile?e=10161)
   9
             TESLA-00006316

                                                                                                          8
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 9 of 46




             Figure 5: CT scan slice of a Li-ion cell from the subject battery.


   32.       Cylindrical Li-ion cells used in consumer electronics applications are also often equipped
   with a positive temperature coefficient (PTC) device 10 that is incorporated in the cell’s cap. The
   PTC provides over-current protection to the cell and limits the current from the cell in the event of
   an external short-circuit. However, cylindrical Li-ion cells used in automotive applications cannot
   employ a PTC for over-current protection due to the relatively higher operating voltages of the
   battery pack as compared to battery packs in consumer electronic devices. The cylindrical Li-ion
   cells used in the subject battery pack are not equipped with a PTC for over-current protection
   because of the battery pack’s operating voltage. Over-current protection to the cells in the subject
   battery is provided by external wirebond fuses on both the negative and positive terminal of each
   cell in the battery (Figure 6 shows a portion of an exemplar 2014 Tesla Model S battery module
   showing the wirebond fuses attached to each cell terminal)




   10
            A polymeric PTC (positive temperature coefficient) overcurrent protector is an element placed in series
   with the circuit or assembly to be protected. The PTC element protects the circuit by changing from a low-resistance
   to a high resistance state in response to an overcurrent. This function is called “tripping” of the overcurrent
   protection device (https://m.littelfuse.com/~/media/electronics_technical/application_notes/resettable_ptcs/ec327-
   e_polyfuse_ptc.pdf)

                                                                                                                     9
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 10 of 46




   Figure 6: Portion of an exemplar 2014 Tesla Model S battery module showing the wirebond fuses attached to each cell terminal.

   33.       Figure 7 shows a battery module from an exemplar 2014 Model S Li-ion Battery. Each
   battery module consists of 444 18650 Li-ion cells. The cells in each module are arranged in a 74
   parallel 6 series configuration (74P6S) and have a nominal voltage rating of 21.6 Vdc.




             Figure 7: Battery module from an exemplar 2014 Model S Li-ion Battery


   34.       The cells in the module are stacked vertically and are not in physical contact with each
   other. An adhesive material is used to bind or hold cells to the clamshell and bus bars. A thermal




                                                                                                                             10
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 11 of 46




   barrier comprised of woven fiberglass (Type E, PTFE 11 coated) isolates the cells from each other.
   In addition, fiberfrax (a non-woven ceramic) is used between cells on opposite sides of the cooling
   tubes. 12 Figure 8 shows a portion of the module design drawing 13 and a photograph of an exemplar
   module and Figure 9 14 shows the cell connection to the current carrying plates in the module
   through wirebond fuses.




   Figure 8: The cells in the module are separated from each other through a thermal barrier.




   Figure 9: Cell separation and connection to current carrying plates through wirebond fuses.




   11
             Polytetrafluoroethylene
   12
             Defendant, Tesla, Inc. d/b/a Tesla Florida, Inc.’s Notice of Service of Supplemental Responses to
   Plaintiff’s Third Set of Interrogatories, page 4
   13
             TESLA-00003770
   14
             TESLA-00003772

                                                                                                                 11
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 12 of 46




   35.       The subject battery was designed with 16 battery modules. Figure 10 15 shows an exemplar
   battery. The 16 battery modules are numbered from the aft right toward the front in the figure.




   Figure 10: Exemplar 2014 Model S Battery


   36.       The 16 battery modules sit on top of mica sheets in the battery pack enclosure that weighs
   approximately 95 kg 16 (Figure 11 17). The battery enclosure, called the battery baseplate is
   constructed of 6061 Aluminum alloy with a thickness of ¼”. Additional reinforcements are
   attached to the bottom of the baseplate in the form of skis. At the far left and right side of the
   battery, a similar reinforcement is integrated into the side extrusion to which a steel reinforcement
   is bolted for additional mechanical protection. 18
   37.       Mica sheets are also positioned on top of the modules once the modules are installed in the
   battery enclosure. 19 Once the battery is assembled and the battery enclosure cover is installed,




   15
             NTSB Doc 27 – Battery and Vehicle Factual Report of Investigation, page 21
   16
             TESLA-00006831
   17
             See also TESLA-00003779
   18
             TESLA-00007001
   19
             See also TESLA-00003858

                                                                                                     12
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 13 of 46




   a1/4 inch thick ceramic blanket 20 is attached to the top of the battery enclosure (Figure 13) 21. This
   blanket sits between the top of the battery pack enclosure and the bottom of the passenger
   compartment. The ceramic blanket has a classification temperature rating of 1200°C and has a
   zero flame rating per ASTM E 84. 22




   Figure 11: The battery modules sit on mica sheets in the battery enclosure.




   Figure 12: Mica sheets attached to the top of the modules. 23




   20
             TESLA-00006908
   21
             See also TESLA-00003792
   22
             TESLA-00006911
   23
             Note that the mica sheets from four of the modules were removed when this photograph was taken.

                                                                                                               13
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 14 of 46




   Figure 13: A ceramic blanket covers the top of the battery enclosure


   E.        SUBJECT BATTERY
   38.        The subject vehicle was traveling at 116 mph approximately three seconds before the
   crash and at 108 mph approximately two seconds before the crash in a 30 mph speed limit zone.
   As discussed previously, the vehicle was exposed to a series of impacts to the same region of the
   vehicle with several of these impacts at a speed over approximately 80 mph. The series of high
   speed impact to the same region of the vehicle resulted in damage to the front of the subject battery
   enclosure in the area around and between module 13 and modules 15 and 16. Figure 14 24 shows
   the subject vehicle’s Li-ion battery pack after the incident as documented by the National
   Transportation Safety Bureau (NTSB). As can be seen in the figure, the battery baseplate in this
   area was deformed and bent upwards by the multiple high speed impacts to this area of the subject
   vehicle.




   24
             NTSB Doc 27 – Battery and Vehicle Factual Report of Investigation, page 21

                                                                                                     14
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 15 of 46




   Figure 14: The subject vehicle’s Li-ion battery after the incident.


   39.       Figure 15 shows the open-circuit voltages of the subject battery pack’s modules measured
   by the NTSB during their inspection after the incident. 25




   25
             The modules have a nominal voltage of 21.6 V (3.6 V x 7).

                                                                                                  15
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 16 of 46




   Figure 15: Module voltages measured by the NTSB during their inspection of the subject vehicle's Li-ion battery.


   40.       I inspected the subject battery pack on September 11, 2020 and January 21, 2021. The
   subject battery pack had been exposed to the elements for several months leading up to my
   inspection. All module open-circuit voltages were measured at approximately 0 V during both my
   inspections.




                                                                                                                      16
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 17 of 46




   Figure 16: Subject battery during the January 21, 2021 inspection.


   41.       Figure 16 shows the subject battery pack during the January 21, 2021 inspection. I made
   the following observations during my inspection of the subject battery pack:
                i.      No visible signs of cell thermal runaway were observed to modules 1 through 10.
                        Corrosion likely due to exposure to water was observed at a number of locations in
                        the modules.
               ii.      The multiple high speed impacts to the same region of the vehicle with several of
                        these impacts at a speed over approximately 80 mph resulted in the crushing of a
                        number of cells in module 11. In addition, one of the terminals of module 11 was
                        no longer part of the module which prevented the NTSB from measuring the
                        module’s open-circuit voltage during their inspection. However, my inspection of
                        the module indicated that no propagation of thermal runaway to all the cells in this
                        module had occurred during the incident. Visible signs of corrosion likely due to
                        exposure to water were observed at a number of locations in the module.




                                                                                                         17
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 18 of 46




                        Figure 17: Module 11 from the subject battery.


              iii.      No visible signs of cell thermal runaway were observed in module 12 (Figure 18).




                        Figure 18: Module 12 from the subject battery.


              iv.       The severity of the multiple high speed impacts resulted in mechanical damage to
                        the battery pack baseplate in the vicinity of module 13. The ¼” thick baseplate in
                        the vicinity of module 13 was bent upwards due to the severity of the multiple high-
                        speed impacts (Figure 19 and 20).




                        Figure 19: Subject (left) and exemplar (right) battery enclosure.


                                                                                                         18
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 19 of 46




                        Figure 20: The subject battery in the vicinity of module 13.


               v.       The severity of the multiple impacts also resulted in a crushing of a number of cells
                        in module 13 (Figure 21). Significant physical deformation of a number of cells
                        was observed in this module (Figure 22). The damage to the battery enclosure
                        surrounding the module extended 12 inches inboard and 13 inches aft to the
                        partition with module 11. The NTSB measured the module voltage at 19.41 V
                        during their inspection of the battery pack after the crash (Figure 15). This shows
                        that despite the multiple severe impacts in this region of the vehicle, a large majority
                        of the cells in the module remained intact and did not go into thermal runaway
                        during the incident. This was consistent with my observations during the
                        inspection.




                                                                                                             19
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 20 of 46




                        Figure 21: A number of cells in module 13 were crushed due to the severe crash.




                        Figure 22: A number of cells in module 13 were observed to be severely crushed.


              vi.       No visible signs of cell thermal runaway were observed in module 14 (Figure 23).
                        Corrosion likely due to exposure to water was observed at a number of locations in
                        the modules.




                                                                                                          20
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 21 of 46




                        Figure 23: Module 14 from the subject battery.


             vii.       A number of cells in module 15 were missing. An inspection of the module
                        indicated that most of the cells remaining in the module did not go into thermal
                        runaway (Figure 24). The NTSB measured the greatest voltage between any two
                        cells at 23.78 V during their inspection of the battery after the crash (Figure 15).
                        This indicates that a large majority of the cells in the module remained intact and
                        did not go into thermal runaway during the incident. This was consistent with my
                        observations during the inspection. Visible signs of corrosion that likely occurred
                        due to exposure to water was observed at a number of locations in the modules.




                        Figure 24: Module 15 from the subject battery.


            viii.       Module 16 was not found in its as installed position during both inspections. This
                        module was stored separately. An inspection of this module showed relatively little


                                                                                                         21
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 22 of 46




                        mechanical/thermal damage to the module cells with no visible signs of cell thermal
                        runaway propagation. Corrosion likely due to exposure to water was observed at a
                        number of locations in the modules (Figure 25).




                        Figure 25: Module 16 from the subject battery.


   F.        ANALYSIS OF DR. RALPH E. WHITE REPORT
   42.       Dr. White retained in this matter by Colson Hicks Edison on behalf of James B. Riley
   reaches several conclusions/opinions in his April 15, 2021 disclosure that are incorrect.
   Furthermore, Dr. White makes a number of statements in his report for which he provides no basis.
   A number of his opinions appear to be based on his review of videos on YouTube and information
   he found online rather than a review of documents produced in this case or an analysis of any cells
   from the subject or an exemplar battery pack. During the inspection of the subject battery pack on
   January 21, 2021, Dr. White extracted and took with him three Li-ion cells from the subject battery
   pack for further analysis. I have seen no discussion of the work that he performed on these cells
   in his report. This section of the report addresses some of the incorrect conclusions reached by
   Dr. White in his report.
   43.       Dr. White includes a screenshot of what he claims is a datasheet for a Panasonic model
   NCR18650B Li-ion cell in his report and states that “the battery cell used in the 2014 Tesla Model
   S, P85D has the designation NCR18650BB, which is essentially the same as the NCR18650B
   battery cell.” 26
                i.      This is factually incorrect.



   26
             Expert report of Dr. Ralph E. White, page 11

                                                                                                        22
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 23 of 46




                 ii.    The datasheet for the cells used in the subject battery pack 27 has been produced in
                        this matter. It is not readily apparent why Dr. White did not review this datasheet
                        when reaching his opinions in this matter.
                iii.    While Dr. White has not provided a source of the datasheet screenshot for the
                        NCR18650B cell that he uses in his report, the screenshot indicates that the cell has
                        a capacity rating of 3400 mAh. The Panasonic model NCR18650BB cells used in
                        the subject vehicle are rated for a nominal capacity of 3180 mAh.
   44.       Dr. White further states that the “commonly used safety features (PTC and CID) are not
   included in the Panasonic NCR18650B lithium-ion battery cell”. 28 The basis of Dr. White’s
   opinion appears to be a screenshot of what Dr. White claims is a Panasonic Li-ion battery cell
   specification sheet (Figure 26).                While Dr. White does not provide a reference for this
   “specification sheet”, he uses this screenshot to state the following: “Note the specification sheet
   for the lithium-ion battery cell used by Tesla includes the statement that the battery cell is not
   protected: “Protected: No”.




   Figure 26:           Panasonic NCR18650B cell specification sheet included by Dr. White in his report.


   The statements made by Dr. White are both factually incorrect and not backed by the available
   evidence.


   27
             TESLA-00006316
   28
             Ibid.

                                                                                                            23
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 24 of 46




                i.      The cells used in the subject vehicle are the Panasonic NCR18650BB which are not
                        the same as the Panasonic NCR18650B cells.
               ii.      The screenshot of the “Panasonic lithium-ion battery cells specification sheet” that
                        Dr. White includes in his report without providing a reference for is not from the
                        Panasonic    NCR18650B         cell   datasheet      but    from     a   website     such     as
                        https://batterybro.com/products/panasonic-b-ncr18650b-3400mah-4-8a                       where
                        individual Li-ion cells are sold. 29 Figure 27 shows the information listed by the
                        retailer for the Panasonic cells which is very similar to the information that Dr.
                        White claims is from the “Panasonic lithium-ion battery cells specification sheet”.
                        As can be seen in Figure 27, the battery specifications provided by the website also
                        lists “Protected PCB: No” that Dr. White claims is proof that the Panasonic
                        NCR18650B cells do not have any internal protection. However, this is incorrect.
                        This “Protected: No” information refers to the fact that the retailer does not sell the
                        cells with an external protection circuit attached to the cell which would provide
                        over-charge, over-discharge and over-current protection to the cell.                        This
                        information has nothing to do with the protection built inside the cell itself.




   29
            Note: I could not find the source of the screenshot that Dr. White included in his report without providing a
   reference.

                                                                                                                     24
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 25 of 46




                        Figure 27: Panasonic NCR18650B information listed on a retailer of Li-ion cells.


              iii.      While the Panasonic model NCR18650B are not used in the subject battery pack, a
                        computed tomography (CT) scan (Figure 28) of the Panasonic NCR18650B cell
                        shows that these cells are equipped with both a PTC and a CID. 30




                        Figure 28: CT scan of a Panasonic NCR18650B Li-ion cell.




   30
           https://ec.europa.eu/jrc/sites/jrcsh/files/eric-darcy-nasa-lessons-learned-passive-thermal-runaway-
   propagation-resistant-designs-spacecraft-batteries.pdf

                                                                                                                 25
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 26 of 46




              iv.       As was discussed previously, the Panasonic NCR18650BB cells that are used in
                        the subject battery are designed with a safety vent and a current interrupt device
                        which disables the cell and prevents it from being charged if the cell internal
                        pressure increases beyond a certain threshold. Figure 29 31 shows a cross-section
                        of an exemplar Panasonic NCR18650BB cell that shows the CID incorporated in
                        the cell.




                        Figure 29: Cross-section of a Panasonic NCR18650BB cell.

               v.       In addition, because the cells cannot be equipped with a PTC due to the relatively
                        higher operating voltage of the battery pack, over-current protection to the cell is
                        provided through external wirebond fuses that are used on both the negative and
                        positive terminal of each cell in the subject battery. These wirebond fuses serve
                        the same role that a PTC would in a cylindrical Li-ion cell such as the Panasonic
                        NCR18650B cells that are typically used in a consumer electronics application with
                        comparatively lower operating voltages. This also shows that Dr. White’s opinion
                        that the Panasonic NCR18650B and NCR18650BB cells are “essentially” the same
                        is factually incorrect. Furthermore, his opinion that the cells used in the subject


   31
             TESLA-00007027

                                                                                                         26
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 27 of 46




                        battery pack should have been equipped with a PTC shows his lack of
                        understanding of the design of automotive Li-ion battery systems.
   45.       Dr. White reaches the conclusion that “the battery cells used by Tesla did not have the PTC
   and CID safety features because Tesla wanted to reduce the weight of the battery pack thereby
   extending the range of the 2014 Model S, P85D” 32. Dr. White appears to base this opinion on his
   review of a patent filed by Tesla (Pub. No.: US 2010/0136421 W1, Pub. Date: Jun 3, 2010).
   However, like several other statements made by Dr. White, this conclusion is not based on any
   additional analysis that Dr. White presents in his report and is inconsistent with the design of the
   cells and battery modules used in the subject battery pack.
                i.      As discussed previously, Dr. White’s opinion that the cells in the subject battery
                        should have been equipped with a PTC shows his incomplete understanding of the
                        design of automotive Li-ion battery systems.
               ii.      Dr. White had inspected the subject battery pack on January 20, 2021. It is not
                        known what observations Dr. White made during his inspection of the subject
                        battery pack. The wirebond fuses that are attached to each cell’s positive and
                        negative terminal for over-current protection are easily visible on the subject battery
                        pack. As an example, Figure 30 shows a photo of a portion of module 2 in the
                        subject battery pack. The red arrows show three examples of wirebond fuses
                        attached to the cell terminals. Similar wirebond fuses are attached to the positive
                        and negative terminal of each cell in the subject battery pack.




   32
             Expert report of Dr. Ralph E. White, page 11

                                                                                                            27
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 28 of 46




                        Figure 30: Module 2 in the subject battery. The red arrows show three examples of wirebond fuses attached
                        to the cell terminals.

              iii.      Dr. White had also removed some cells from the subject battery pack during the
                        inspection of the battery pack in January that he took with him after the inspection
                        for further analysis. It is not known what analysis Dr. White performed on these
                        cells. Had Dr. White disassembled the cells that he took with him after the
                        inspection of the subject battery he would have readily seen that the Panasonic cells
                        used in the subject battery were equipped with a CID. This information is also
                        detailed in the datasheet of the NCR18650BB cells which states that the cell
                        “consists of the positive electrode plate, negative electrode plate, separator,
                        electrolyte, case and assembled sealing cap. The assembled sealing cap houses the
                        positive electrode terminal, current shut off mechanism and explosion-proof safety
                        valve element”. 33
              iv.       I had extracted three cells from the subject battery during my January 21, 2021
                        inspection of the battery for further analysis. Figure 31 shows a CT image of a cell
                        from the subject battery. The CT image shows the presence of the CID in the cell.




   33
             TESLA-00006316

                                                                                                                              28
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 29 of 46




                                    Figure 31: CT image of a cell from the subject battery.


               v.       Following the CT imaging of one of the cells from the subject battery pack, I
                        disassembled the cell to review its construction. As can be seen in Figure 32, the
                        cell is designed with a CID.




                        Figure 32: Disassembly of one of the cells from the subject battery clearly shows the presence of the CID in
                        the cell.


                                                                                                                                  29
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 30 of 46




   46.       Dr. White provides no references, comparative analysis or other basis for his opinion that
   the cells used in the subject battery pack “had thin walls, which also made them less safe”. 34 This
   opinion is incorrect for several reasons:
                i.      Dr. White does not specify what he would characterize as a “thin wall” in a
                        cylindrical Li-ion cell. I have seen no measurement or other analysis performed by
                        Dr. White to determine the can thickness of the cells used in the subject battery
                        pack so it is not readily apparent how Dr. White reaches the conclusions that the
                        cells had “thin walls”. Furthermore, I am not aware of any standard or other
                        guideline that defines the required thickness for cylindrical Li-ion cell enclosures.
                        The thickness of a manufacturer’s designed cylindrical cell will depend upon the
                        manufacturing process, can material etc.
               ii.      The datasheet for the Panasonic cells used in the subject battery pack indicates that
                        the cell can thickness has a specification of 0.19 ± 0.04 mm. 35 The thickness of the
                        cell can that I extracted from the subject battery and analyzed using CT imaging
                        had a cell can thickness of 0.21 mm (Figure 33).




   34
             Expert report of Dr. Ralph E. White, page 19
   35
             TESLA-00003822

                                                                                                          30
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 31 of 46




                        Figure 33: Cell can thickness of a cell extracted from the subject battery.


              iii.      Information available online indicates that cylindrical cells from several tier 1 cell
                        manufacturers have a cell can thickness that is comparable to the thickness of the
                        Panasonic cell cans used in the subject battery. 36
              iv.       The Panasonic cells used in the subject battery comply with the UN 38.3 test
                        requirements 37 and are certified to UL 1642 which is the most widely used standard
                        in the US to evaluate the safety of Li-ion cells. Certification to this standard
                        requires the cells to pass several electrical, mechanical and environmental abuse


   36
             https://www.nrel.gov/transportation/battery-failure.html
   37
             TESLA00006337

                                                                                                           31
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 32 of 46




                        tests without going into thermal runaway. Mechanical abuse tests include an impact
                        test, a 3000 lb. crush test and shock and vibration tests.
   47.       Dr. White uses a photograph of the subject battery from his January 21, 2021 inspection as
   a basis for his opinion that the photograph shows “clearly that the battery pack modules in the
   front of the pack and at the right front of the pack have been destroyed by fire”. This statement is
   factually incorrect.
                i.      As was discussed previously, the area of most damage to the battery pack was in
                        the vicinity of modules 13, 15 and 16. The voltage measurements performed by
                        the NTSB after the incident and my own inspection of the subject battery pack
                        indicate that most cells in these modules did not go into thermal runaway during
                        the crash.
   48.       Dr. White further states that “it is clear that the battery pack housing box was destroyed in
   the front and right front of the battery pack” and that this is “a design flaw”. It is Dr. White’s
   opinion that the “battery pack housing box should have been designed to withstand the impact,
   which it did not.” However, Dr. White provides no specifications or other criteria for how the
   battery enclosure should have been designed.
                i.      Dr. White does not provide a reference, industry standard or other guideline that
                        would provide a basis for his opinion of a “design flaw” with the subject battery
                        pack enclosure. The subject vehicle is designed and manufactured to meet all
                        FMVSS crash test requirements. FMVSS tests performed on the 2014 Model S
                        vehicle showed no thermal runaway post tests during all tests performed (Table
                        1). 38
               ii.      The subject vehicle is also designed and manufactured to meet the requirements of
                        NCAP tests. NCAP tests 39 performed showed no thermal runaway post tests during
                        all tests performed (Table 2).




   38
           TESLA00001010 – TESLA00002528
   39
           A number of these tests were performed on a 2013 model year vehicle which has the same construction as
   the 2014 model year vehicle. Some of the vehicles were equipped with a 14 module battery for the tests.

                                                                                                               32
   2007394.000 - 8577
                     Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 33 of 46



Table 1: FMVSS crash tests performed on 2014 Model S Tesla vehicles.


        Requirement                                     Test Notes                                              Results
                                                                                            Vehicle body withstood the load with minimal
                                 Roof Crush Resistance (test conducted at +23.1% load
                                                                                            deformation and no contact with the 50th
 FMVSS 216a                      over standard on the first tested side and +18.5% on the
                                                                                            percentile HRMD headforms in the driver and
                                 second)
                                                                                            passenger locations
 FMVSS 208, 212, 219                                                                        No electrolyte leakage or electrical isolation
                                 40 km/h frontal barrier impact
 (partial) and 305                                                                          failure after the event
 FMVSS 208, 212, 219                                                                        No electrolyte leakage or electrical isolation
                                 40 km/h 40% overlap frontal barrier impact test
 (partial) and 305                                                                          failure after the event
 FMVSS 208, 212, 219                                                                        No electrolyte leakage or electrical isolation
                                 56 km/h frontal barrier impact
 (partial) and 305                                                                          failure after the event
 FMVSS 208, 212, 219                                                                        No electrolyte leakage or electrical isolation
                                 40 km/h 30° left side oblique frontal barrier impact
 (partial) and 305                                                                          failure after the event
 FMVSS 208, 212, 219                                                                        No electrolyte leakage or electrical isolation
                                 40 km/h 30° right side oblique frontal barrier impact
 (partial) and 305                                                                          failure after the event
                                                                                            No electrolyte leakage, electrical isolation,
 FMVSS 305/301R                  79.3 km/h 70% overlap rear impact                          battery movement or retention failure after the
                                                                                            impact or during any phase of the static rollover
                                                                                            No electrolyte leakage or electrical isolation
 FMVSS 214P                      32.2 km/h 75° oblique rigid pole side impact test          failure after the impact event or during any
                                                                                            phase of the static rollover
                                                                                            No electrolyte leakage or electrical isolation
 FMVSS 214P                      32.2 km/h 75° oblique impact test                          failure after the impact event or during any
                                                                                            phase of the static rollover
                                                                                            No electrolyte leakage or electrical isolation
                                 55/28 km/h 90° moving deformable barrier side impact
 FMVSS 214D                                                                                 failure after the impact event or during any
                                 test
                                                                                            phase of the static rollover




                                                                                                                                                33
2007394.000 - 8577
                     Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 34 of 46



Table 2: NCAP crash tests performed on Model S Tesla vehicles.


              Test                                      Test Notes                                           Results
                                                                                        No movement of the propulsion battery during
 NCAP side moving                                                                       the test. No electrolyte spillage from the
 deformable barrier impact       -                                                      propulsion battery in the passenger
 test                                                                                   compartment. No electrical isolation failure
                                                                                        after the test.
 NCAP oblique side impact
                                 32.2 km/h 75° oblique side impact                      No ATD values exceeded limits during the test.
 test
                                 55/28 km/h 90° moving deformable barrier side impact
 NCAP side impact test                                                                  No ATD values exceeded limits during the test.
                                 test
 FMVSS 305 indicant test
                                                                                        Vehicle meet the requirements for electrolyte
 with NCAP side pole             -
                                                                                        spillage, electrical isolation and battery retention
 barrier impact test
 FMVSS 305 indicant test
                                                                                        Vehicle meet the requirements for electrolyte
 with NCAP frontal barrier       -
                                                                                        spillage, electrical isolation and battery retention
 impact test
                                                                                        100% windshield retention and no intrusion into
 NCAP frontal impact test        56.3 km/h frontal impact test
                                                                                        protected zone




                                                                                                                                               34
2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 35 of 46




              iii.      The subject vehicle’s battery pack also complies with UN Regulation UNR-100
                        which requires the battery pack to pass several mechanical abuse tests. Included in
                        the mechanical abuse tests is a 100 kN crush test applied to the battery pack for a
                        duration of 5 seconds both horizontally and perpendicularly to the direction of
                        vehicle travel. 40
              iv.       The damage sustained by the subject battery pack enclosure during the accident
                        was due to the multiple over approximately 80 mph impacts to the same region of
                        the vehicle.
        49. Dr. White uses a photograph of an exemplar 2014 Tesla Model S battery pack to state that
             it shows “how close the individual lithium-ion battery cells are to one another”. He further
             states that “consequently when one of the battery cells goes into thermal runaway, the heat
             from the cell in thermal runaway will cause the cells next to that cell to go into thermal
             runaway”. 41
                i.      Like most other opinions put forward by Dr. White in his report, he provides no
                        basis for this opinion. I have seen no reference, industry standard or other guideline
                        referred to by Dr. White in his report which defines the required spacing between
                        cells in an automotive battery pack.
               ii.      As discussed previously, the cells in the module are stacked vertically and not in
                        physical contact with each other. A thermal barrier comprised of woven fiberglass
                        (Type E, PTFE coated) isolates the cells from each other. In addition, fiberfrax (a
                        non-woven ceramic) is used between cells on opposite sides of the cooling tubes.
                        Figure 8 shows a portion of the module design drawing 42 and a photograph of an
                        exemplar module and Figure 9 43 shows the cell connection to the current carrying
                        plates in the module.
              iii.      As also discussed previously, the area of most damage to the battery was in the
                        vicinity of modules 13, 15 and 16. The voltage measurements performed by the
                        NTSB after the incident and my own inspection of the subject battery pack indicate
                        that there was no thermal runaway propagation in the subject battery pack.


   40
             TESLA-00006267
   41
             Expert report of Dr. Ralph E. White, page 13
   42
             TESLA-00003770
   43
             TESLA-00003772

                                                                                                           35
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 36 of 46




   50.       Dr. White further opines that “when one of the battery cells goes into thermal runaway, the
   heat from the cell in thermal runaway will cause the next to that cell to go into thermal runaway”. 44
                i.      Dr. White provides no basis for this opinion other than his observation that the cells
                        in the 2014 Model S battery are “close to one another”. Testing performed by
                        Tesla to initiate a thermal runaway by heating multiple cells simultaneously in a
                        module has shown no module to module thermal runaway propagation. 45
               ii.      An inspection of the subject battery pack indicates that no module to module
                        thermal runaway propagation occurred in the subject battery pack. As discussed
                        previously, the cells in the module are stacked vertically and not in physical contact
                        with each other. A thermal barrier comprised of woven fiberglass (Type E, PTFE
                        coated) isolates the cells from each other. In addition, fiberfrax (a non-woven
                        ceramic) is used between cells on opposite sides of the cooling tubes.
   51.       Dr. White provides three reasons for his opinion that the battery pack in the Tesla Model
   S, P85D is “not safe”. 46
                i.      The individual lithium-ion battery cells used to produce the battery pack do not
                        include normal safety features: PTC and CID
                             • As discussed previously, this is factually incorrect. The cells used in the
                               subject battery are equipped with a CID and wirebond fuses attached to both
                               the positive and negative terminal of each cell for over-current protection.
               ii.      The battery cells were constructed with thinner can walls to provide a higher
                        energy density per cell.
                             • This again is factually incorrect and has no basis. The thickness of the
                               Panasonic cell cans used in the subject battery pack is comparable to the
                               thickness of cell cans from several other top tier cell manufacturers.
              iii.      Tesla did not use a fire-retardant material that may have prevented thermal
                        runaway propagation.
                             • As already discussed, there was no thermal runaway propagation during the
                               incident even in the modules where some cells went into thermal runaway


   44
             Expert report of Dr. Ralph E. White, page 13
   45
             TESLA-00003488
   46
             Expert report of Dr. Ralph E. White, page 19

                                                                                                           36
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 37 of 46




                               due to multiple impacts to the same region of the vehicle during the
                               accident.
                             • The cells in the battery modules are stacked vertically and not in physical
                               contact with each other. A thermal barrier comprised of woven fiberglass
                               isolates the cells from each other. In addition, fiberfrax (a non-woven
                               ceramic) is used between cells on opposite sides of the cooling tubes.
                             • In addition, a 1/4 inch thick ceramic blanket 47 was attached to the top of the
                               subject battery pack enclosure 48. This blanket sat between the top of the
                               battery pack enclosure and the bottom of the vehicle passenger
                               compartment. The ceramic blanket has a classification temperature rating
                               of 1200°C and has a zero flame rating per ASTM E 84.


   G.        ANALYSIS OF DR. SUNDERLAND & DR. STOLIAROV
             DISCLOSURES
   52.       Both Dr. Sunderland and Dr. Stoliarov have provided identical disclosures in the Edgar
   Monserratt v. Tesla, Inc. matter. My review of their disclosures indicates that they have no
   understanding of the design of the subject battery pack and this leads them to reach incorrect
   opinions about the battery pack.
   53.       Dr. Sunderland and Dr. Stoliarov state the following in their disclosures: 49
                        The design and manufacture of the 2014 Tesla S, P85D failed to provide proper
                        protection in each of the 7,104 cells from breaking down and causing “thermal
                        runaway” which was the cause of the fire that consumed the interior compartment of
                        the auto soon after the car collided with the wall on the west side of the southbound
                        AIA on May 8, 2018

                i.      This statement is factually incorrect.
               ii.      Dr. Sunderland had inspected the subject battery pack on January 21, 2021 and
                        should know that most of the cells in the subject battery pack had not gone into
                        thermal runaway and there was no thermal runaway propagation in the subject
                        battery pack.


   47
             TESLA-00006908
   48
             See also TESLA-00003792
   49
             Plaintiff’s Expert Witness Disclosure, Edgar Monserratt v. Tesla, Inc., page 2

                                                                                                           37
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 38 of 46




              iii.      As was discussed previously, the area of most damage to the subject battery pack
                        was in the vicinity of modules 13, 15 and 16. The voltage measurements performed
                        by the NTSB after the incident and my own inspection of the subject battery pack
                        indicate that no thermal runaway propagation occurred even in these modules
                        during the multiple over approximately 80 mph impacts on the same side of the
                        vehicle during the accident.
   54.       Both Dr. Sunderland and Dr. Stoliarov opine as follows regarding the design of the subject
   battery pack: 50
                        The individual cells/batteries, which were tightly packed into each other and then
                        tightly packed into each of the 16 modules, should have been designed and
                        manufactured with a number of possible alternatives, such as a current interrupter,
                        which includes a shutdown separator, or a positive temperature co-efficient device.
                        Had the Tesla battery cells incorporated either one of these two alternative designs
                        into their final design and manufacture of the cells, thermal runaway following the
                        collision on May 8, 2018 would have at a minimum, reduced the severity and speed of
                        the fire’s propagation.

                i.      Niether Dr. Sunderland or Dr. Stoliarov provide a definition for “tightly packed”
                        and do not list any reference, industry standard or other guideline that dictates the
                        required separation between cells in an automotive Li-ion battery pack.            As
                        discussed previously, the cells in the module are stacked vertically and not in
                        physical contact with each other. A thermal barrier comprised of woven fiberglass
                        (Type E, PTFE coated) isolates the cells from each other. In addition, fiberfrax (a
                        non-woven ceramic) is used between cells on opposite sides of the cooling tubes.
               ii.      Furthermore, Dr. Sunderland and Dr. Stoliarov’s opinion that the cells should have
                        been designed and manufactured with alternatives such “as a current interrupter,
                        which includes a shutdown separator, or a positive temperature co-efficient device”
                        shows both their lack of understanding of automotive batteries and the subject battery
                        pack.   As discussed previously, cylindrical Li-ion cells used in automotive
                        applications cannot employ a PTC for over-current protection due to the relatively
                        higher operating voltages of the battery pack as compared to battery packs in
                        consumer electronic devices. The Panasonic cells used in the subject battery pack
                        are equipped with safety vents, a current interruptor and a shutdown separator.


   50
             Ibid.

                                                                                                           38
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 39 of 46




                        Furthermore, external wirebond fuses on both the positive and the negative
                        terminals of each cell provides over-current protection to each cell in the battery.
   55.       Dr. Sunderland and Dr. Stoliarov further state that the subject battery pack should have
   contained protections including “resistant separators between and among individual modules as
   well as individual rows of cells”. 51
                i.      This opinion once again demonstrates Dr. Sunderland and Dr. Stoliarov’s lack of
                        understanding of the subject battery pack’s design.
               ii.      As discussed previously, the cells in each module of the battery pack are stacked
                        vertically and are not in physical contact with each other. A thermal barrier
                        comprised of woven fiberglass (Type E, PTFE coated) isolates the cells from each
                        other. In addition, fiberfrax (a non-woven ceramic) is used between cells on
                        opposite sides of the cooling tubes. Furthermore, sheets of mica sandwich each of
                        the battery’s 16 modules.
   56.       Dr. Sunderland and Dr. Stoliarov also opine that the subject battery pack should have been
   designed with “a fire-resistant blanket, similar to a welding blanket” that should have been
   “incorporated into the design and manufacture of this 2014 Tesla S underneath the carpeting of
   the automobile”
                i.      The 2014 Tesla Model S vehicle was designed with a 1/4 inch thick ceramic
                        blanket 52 that was attached to the top of the battery enclosure 53. This blanket sits
                        between the top of the battery enclosure and the bottom of the passenger
                        compartment. The ceramic blanket has a classification temperature rating of
                        1200°C and has a zero flame rating per ASTM E 84.


   Sincerely




   Ashish Arora, P.E.



   51
             Ibid.
   52
             TESLA-00006908
   53
             See also TESLA-00003792

                                                                                                           39
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 40 of 46




                                                APPENDIX A


   Professional Profile

   Mr. Arora’s expertise is in electrical, electronic and computer systems. His professional activities focus on
   solving complex technical problems involving electronics and software controls in the consumer products,
   automotive, aviation and medical device industries. Mr. Arora’s work focuses on design reviews, targeted
   electrical testing of new systems, field failure analysis, recall-related investigations and product liability
   issues.

   Mr. Arora works extensively on projects involving automotive electronic systems. He has worked on
   projects involving embedded control systems for automotive applications and has performed both
   hardware and software design reviews and failure analysis of automotive embedded systems such as
   electronic throttle control systems, adaptive cruise control systems, airbag control systems, electronic
   parking brake systems etc. He has also performed extensive testing on electric vehicle control systems.

   Mr. Arora also has extensive experience with energy storage systems in the consumer products, aviation,
   automobile and utility industries. In addition to performing root cause analysis of battery system failures,
   he assists clients by performing design reviews and risk analyses of battery systems to evaluate the
   potential for field failure and safety issues. He has also assisted his clients in evaluating and choosing
   battery vendors that can produce battery systems with the required quality and safety on an ongoing
   basis.

   As a research engineer with CATQER at the University of Canberra, Mr. Arora designed and
   implemented an experimental 4.2 km University of Canberra-Telstra Tower Free-Space Quantum
   Cryptographic Key Distribution Test-Bed (optical and RF communications link).


   Academic Credentials & Professional Honors

   M.B.A., Indiana University, 2015

   M.S., Electrical and Computer Engineering, Purdue University, 2003

   B.S., Engineering, University of Canberra, Australia, First Class Honors, 2001

   University Medal for outstanding academic excellence in the bachelor’s degree from the University of
   Canberra, Australia, 2001

   The 2001 W E Samsun Medal Prize for the most outstanding graduate in the fourth year of the
   undergraduate degree course in Electronics and Communication Engineering from the Division of
   Management and Technology, University of Canberra, 2001

   The Institute of Electrical Engineers Prize in the area of signal processing and Telecommunications
   awarded by the Institute of Electrical Engineers, UK, 2000

   The Australian Institute of Physics Prize in the area of radio and optical communications awarded by the
   Institute of Physics, Australia, 2000




                                                                                                              40
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 41 of 46




   Licenses and Certifications

   Professional Electrical Engineer, Arizona, #47547


   Professional Affiliations

   Institute of Electrical and Electronic Engineers (member)

   Society of Automotive Engineers (member)


   Patents

   Patent US 2010/0065637: Testing Protocols for Extended Functionality Cards, March 18, 2010 (with M.
   Top, E. Kurtek, S. Phillips and J. Swart)


   Publications

   Books and Book Chapters

   Arora A, Lele S, Medora N, Souri S, “Lithium-Ion Battery Failures in Consumer Electronics,” Artech House
   Publishing, Norwood, MA, 238 pp., May 2019.

   Medora NK, Kusko A, Arora A. Uninterruptible Power Supply (UPS) Systems. In: On-Site Power
   Generation: A Comprehensive Guide to On-Site Power. Fifth Edition, Chapter 20, pp. 205-219, Electrical
   Generating Systems Association (EGSA), 2015.

   Arora A, Medora NK, et al. Safety of lithium-ion batteries for hybrid electric vehicles. In: Electric and
   Hybrid Vehicles, Power Sources, Models, Sustainability, Infrastructure and the Market, Elsevier B.V., UK,
   2010, pp. 463-491.

   Publications

   Medora NK, Arora A, 69-kV Sub-Transmission Line, a Careless Painter and a Scissor Lift – A Potential
   Electrical Hazard, Presentation, 2019 International Symposium on Product Compliance Engineering
   (ISPCE), IEEE Product Safety Engineering Society (PSES), San Jose, CA, May 6-8, 2019.
   Arora A, Lele S, Functional Safety & Li-ion Batteries. Battcon Orlando, FL, 2019
   Lele S, Arora A, A Methodology for Evaluating the Root Cause of a Li-ion Battery’s Failure. Battcon
   Orlando, FL, 2019
   Lele S, Arora A, A Methodology for Evaluating the Root Cause of a Li-ion Battery’s Failure. Battcon
   Orlando, FL, 2019
   Lele S, Arora A, Benson K. Predicting the life of Li-ion batteries using the Arrhenius Model. Battcon
   Nashville, TN, 2018.
   Arora A, Pinnangudi B, Harris J. Lithium ion batteries for stationary applications: A safety perspective.
   Battcon 2011, Orlando, FL, 2011.

   Medora NK, Yamaguchi G, Arora A. Conducting high frequency electrical measurements — Case study
   using a TASER M18 device. 2010 IEEE Symposium on Product Compliance Engineering, Boston, MA,


                                                                                                               41
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 42 of 46



   2010.

   Pinnangudi B, Arora A, et al. Thermal shutdown characteristics of separator materials used in lithium-ion
   batteries. 2010 IEEE Symposium on Product Compliance Engineering, Boston, MA, 2010.

   Medora NK, Arora A, Livernois T. Series arcing faults in electrical transportation systems. SAE World
   Congress, Detroit, MI, 2010.

   Medora NK, Yamaguchi G, Arora A. Conducting high frequency electrical measurements - case study
   using a TASER M18 device., 2010 IEEE Symposium on Product Compliance Engineering, IEEE Product
   Safety Engineering Society (PSES), Boston MA, October 18-20, 2010.

   Arora A, Medora NK, et al. Evaluation of resistive faults in high current starter cables. IEEE Symposium
   on Product Compliance Engineering, Toronto, Canada, 2009.

   Arora A, Medora N, Swart J. Failures of electrical/electronic components: Selected case studies. IEEE
   Symposium on Product Compliance Engineering, Longmont, CO, 2007.

   Swart J, Edmonds J, et al. Case studies of electrical motor and generator failures. Failures 2007, South
   Africa, 2007.

   Swart J, Arora A, et al. Methods for measuring the mechanical safety vent pressure of lithium ion cells.
   IEEE Symposium on Product Safety and Compliance Engineering, Irvine, CA, 2006.

   Swart J, Arora A, et al. Case studies of electrical component failures. Failures 2006, South Africa, 2006.

   Swart J, Arora A, Nilsson S. Characterizing the performance of battery chemistries used to power a
   single-person vehicle. 6th International Advanced Automotive Battery (and Ultracapacitor) Conference,
   Baltimore, MD, 2006.

   Swart J, Arora A, et al. Going beyond industry standards in critically evaluating lithium-ion batteries.
   Advancements in Battery Charging, Monitoring and Testing, Vancouver, Canada, 2005.

   Arora A, Swart J, et al. Characterizing the vent operation of lithium-ion cells and battery packs. 5th
   International Advanced Automotive Battery (and Ultracapacitor) Conference, Honolulu, Hawaii, 2005.

   Arora A, Swart J, et al. Lithium-ion batteries for hybrid electric vehicles: A safety perspective. 5th
   International Advanced Automotive Battery (and Ultracapacitor) Conference, Honolulu, Hawaii, 2005.

   Arora A, Edwards P. Software-based photon counting telemetry receiver for an infrared communications
   satellite. International Symposium on Optical Science and Technology, San Diego, CA, August 2003.

   Selected Presentations

   Arora A, Lele S, Design Considerations for Large Format Lithium-ion Battery Systems, IEEE Conversion
   Congress & Exposition, October 2020
   Energy storage for BEV’s: An engineering perspective. IEEE Transportation Electrification Conference
   and Expo (ITEC’ 13), Dearborn, MI, June 16-19, 2013. (Half-day tutorial).
   Martens, J., Kuykendal, M., Bracher, D., Arora, A. Functional Safety That Your Boss Will Understand.
   2019 Association of Equipment Manufacturers Product Safety & Compliance Seminar, Des Moines, IA,
   May 1, 2019.
   Arora A, Lele S. Emerging issues in automotive product liability cases: electronic/software defects.
   Presented at SEMI FOA (Fab Owners Alliance), Scottsdale, AZ, February 2018.



                                                                                                              42
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 43 of 46



   Arora A, Martens J. Energy storage for BEV’s: An engineering perspective. IEEE Transportation
   Electrification Conference and Expo (ITEC’ 13), Dearborn, MI, June 16-19, 2013. (Half-day tutorial).

   Martens JD, Arora A. Understanding the role of software in product failures. IEEE Symposium on Product
   Compliance Engineering, Portland, OR, November 5-7, 2012.

   Arora A, Martens J, Babic D. AC & DC adapters safety considerations. IEEE Symposium on Product
   Compliance Engineering, San Diego, CA, 2011.

   Arora A, Harris J. Designing with lithium-ion batteries: An engineering perspective. IEEE Energy
   Conversion Congress & Exposition, Phoenix, AZ, 2011 (4-hour tutorial).

   Arora A, Medora NK, Pinnangudi B. Accessible hot surfaces and burn hazards. IEEE Symposium on
   Product Compliance Engineering, Boston, MA, 2010.

   Arora A, Medora NK, et al. Arc faults in hybrid and high voltage automotive electrical systems. 9th
   International Advanced Automotive Battery & EC Capacitor Conference (AABC) and Symposia, Long
   Beach, CA, 2009.

   Arora A, Medora N, Livernois T. Circuit protection devices and arc fault detection schemes for electrical
   automotive systems. IEEE Symposium on Product Compliance Engineering, Austin, TX, 2008.

   Arora A. Electrical/system component failures. ASM International Meetings, Phoenix, AZ, 2008.

   BenKinney M., Arora A, Swart J. The influence of regulatory changes on unique product designs. IEEE
   Symposium on Product Compliance Engineering, Longmont, CO, 2007.




                                                                                                               43
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 44 of 46




                                          APPENDIX B

                                         Material Reviewed

        •    Carr Engineering accident site and vehicle photos (9.10.20, 9.11.20)
        •    CEI Site and Vehicle Inspection (9.10.20 - 9.11.20)
        •    Fort Lauderdale Police Department Documents
        •    FTL Fire Rescue Documents
        •    Rcvd from City of Fort Lauderdale
        •    Media Coverage
        •    NTSB Report
        •    TESLA_00000001-TESLA_00000195
        •    TESLA_00000196-TESLA-00004386
        •    TESLA00006133-TESLA00007263
        •    Monserratt
                 o Deposition Notices
                 o Deposition Transcripts
                         Aaron Smith
                         Adam Cohen
                         Alexander Berry
                         Cosmin Ilonta
                         Halston Lloyd
                         Jonathan Ordonez
                         Joseph Constantino
                         Joshua Turner
                         Kari Koulouris
                         Larry Groshart
                         Leopoldo Matheus
                         Marlon Osbourne
                 o Discovery Responses
                 o 2021-04-02; Monserratt's Expert Disclosure
                 o 2021-04-02; Plaintiff Monserratt's Expert Disclosure – ATTACHMENTS
                 o 20442668v1 - Monserratt_ 2019-01-18_ Amended Complaint
                 o 21194023v1 - Monserratt_ TESLA EDR 5YJSA1H24EFP62693
                 o 24329942v1 - Monserratt_ 2021-04-29_ Defendant Riley_s Expert Disclosure and
                    Attachments
                 o Monserratt; 2021-01-19; Amended Discovery Schedule and Pretrial Order
        •    Riley
                 o Accident scene photos rcvd from Burton
                 o Photos and Video rcvd from Riley's counsel 8.20.20
                 o Discovery Responses
                 o Riley; 2021-01-20; Doc 18 Amended Scheduling Order
                 o Deposition Transcripts
                         Peddy Beckton
                         James Riley


                                                                                            44
   2007394.000 - 8577
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 45 of 46




                      EXHIBIT C
Case 0:20-cv-60517-RS Document 31-3 Entered on FLSD Docket 06/14/2021 Page 46 of 46




                        Jenny Riley
                        Kyler Muruve
                        Sari Stenglein
                  o Reports
                        Robert Caldwell
                        Kelly Kennet
                        Pl_s Expert Witness Disclosure
                        Plaintiff's Additional Expert Disclosure




                                                                             45
   2007394.000 - 8577
